DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 9, “the aid” lacks antecedent basis. 
	Claim 1, line 9, “the workpiece” lacks antecedent basis. 
	Claim 1, line 14, “comprises has” is not clear.
	Claim 5, line 2, “the aid” lacks antecedent basis. 
Claim 10, line 4, “the hold-down device” lacks antecedent basis. 
Claim 10, line 10. “the hole punching operation” lacks antecedent basis. 
Claim 12, line 2. “the aid” lacks antecedent basis. 
Claim 13, line 1, “the plunger sleeve” lacks antecedent basis. 
Claim 14, line 3, “the plunger sleeve” lacks antecedent basis. 
Claim 15, line 1, “the control device” lacks antecedent basis. 

Claim 15, line 7, “the centering pin” lacks antecedent basis. 
Claim 16, line 7, “the embossing sleeve” lacks antecedent basis. 
Claim 17, line 4, “the feed unit” lacks antecedent basis. 
Claim 17, line 6, “the embossing sleeve” lacks antecedent basis. 
Claim 18, line 1, “the aid” lacks antecedent basis. 
Claim 18, line 6, “the aid” lacks antecedent basis. 
Claim 18, line 8, “the feed direction” lacks antecedent basis. 

Allowable Subject Matter
Claims 1, 10 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10799938, 10695823 teach similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/Primary Examiner, Art Unit 3726